Earl Warren: Mr. Davis.
John F . Davis: Chief Justice, if the Court please. I assume the Court understands the reason I'm back up here after the time that was given this morning is that in granting certiorari in this case, the Court's order separated two questions from the others and requested they be separately argued and assigned an hour to that time of which 30 minutes is mine. And therefore, these 30 minutes is, by the initial order of the Court, to be -- to be spent on what are called question seven and 11 which I've quoted at page 6 of our brief. Before going into my argument, I'd like to comment on Mr. Singer's comment with respect to the instructions to the jury referring to the printed transcript. He read to the Court from the top of page 748, a paragraph in which the Court said that if you find any witness has willfully testified falsely, you may disregard his entire testimony. And the impression I got from the statement was that this was supposed to apply to what followed it. Actually, if we turn back to the preceding page, we find that the Court had been talking about the coconspirators and their testimony. They were Government witnesses. Their testimony in the case and the fact that the jury had to take this -- this testimony by coconspirators who had consistently lied that they had to consider that in the determination, so I think it follows naturally from precedes rather than from what follows. Question seven in the order -- as stated in the order of the Court says, does it constitute due process to subpoena a person to testify before a grand jury in an investigation of which he is a primary target and thereby, permit an examination before trial of a de facto defendant. Now, on this question as stated, the state courts have split right down in the middle, we cite some of the holdings on pages 92 and 93 of -- of our brief. This Court has not passed upon the issue, although Counselman against Hitchcock has been cited by counsel as barring on it, I think, it has no barring on this question. The lower federal courts --
Felix Frankfurter: The decision, of course, doesn't -- I meant to look at the remarks. What does Counselman and Hitchcock say by way of thought about it?
John F . Davis: I -- I'm not aware that it -- I haven't checked it since it was referred to but I am not aware that it refers to the grand jury situation at all and it may, Your Honor, but -- I --
Felix Frankfurter: But that wasn't a grand jury situation.
John F . Davis: I -- I don't think it has anything. I really think it has nothing to do with it. I may do you an injustice. It is cited in -- in --
Harold Burton: Where --
John F . Davis: -- the district -- in another case as -- as authority for it -- and that's as far as it goes.
Harold Burton: The question there was the scope of the immunity approach.
John F . Davis: However, there has been language in the lower federal courts and the Courts of Appeals going both ways on this issue of whether or not it is proper to call a person who is a primary target before the grand jury. This -- the Second Circuit has expressed some doubt about it. This -- the District of Columbia Circuit has expressed some doubt, although, those are not holdings. There is a District Court case in New York the Lawn case, L-A-W-N case, in which there was a holding that it was improper.
Felix Frankfurter: How would you -- how do you formulate this question? Primary target isn't what I would call a term of art.
John F . Davis: No, it -- it is a difficult term. I -- I've taken the formulation of the question as -- as it came to me.
Felix Frankfurter: Yes.
John F . Davis: -- and I --
Felix Frankfurter: But that was the way it was put to us.
John F . Davis: [Laughs]. That's right. I think that the difficulty of the question is -- is partially demonstrated by the difficulty in -- in phrasing it properly. On the facts that we have in this case, I would say there has been no split of authority anywhere that on the factual situation, which we have here, even though these courts which say that it is improper to call certain witnesses before the grand jury would not say that it was improper to call Mr. Halperin before the grand jury in Brooklyn. We must remember that the Brooklyn grand jury has been in panel to examine into frauds in the administration of the Bureau of Internal Revenue in the Eastern District of New York. This appears from the record. Now, insofar as there was a primary target for this investigation, it was obviously to be found among employees of the Bureau of Internal Revenue.Halperin was a source of information with respect to such a primary target. He was not himself, the final object to the investigation. The conspirators themselves in talking before they went before the grand jury were in agreement that they were in no danger with respect to being indicted by the Brooklyn grand jury because none of the acts which had been disclosed took place within the jurisdiction of the Eastern District of New York. And in fact, the -- the grand jury did not bring any indictment against Halperin of its New York defendants. I was, for a long time, puzzled as to why -- why the grand jury in Eastern -- deprived this matter with -- brought in the Eastern District of New York. And my guess is, and this is a guess, but I think it -- it may be -- may be the reason Mr. Bolich who was later indicted by the Brooklyn grand jury for -- for his own tax evasion. He was a resident of -- of Long Island and I think that the -- the matter was brought in the Eastern District because actually, they were -- they were shooting for the man in the Bureau of Internal Revenue whose residence was in the Eastern District.
Speaker: Was that area under his jurisdiction when he was the representative in New York and the rest of the department?
John F . Davis: The fraud -- yes, it was. The -- his fraud -- the fraud investigation covered that -- that entire area. Now -- well, this is -- with this background as to the purpose of the grand jury, I think, we've got a very different question as to whether it was appropriate to call Mr. Halperin before it if -- that we have one problem if the jury is trying to discover whether a particular man as himself guilty. I'm not -- I'm not sure what the answer to what is but it's a different problem when they have decided that if there is a crime, a man has done it and to call him before them for -- for investigation and where they are investigating and trying to find out whether a crime has been committed and -- and who has done it. And I think --
Speaker: Several case I suppose, a straightforward case where a man is arraigned in a murder charge and his case had entered the grand jury. There's no problem about that.
John F . Davis: That -- that is right.
Speaker: You accept the doctrine though?
John F . Davis: No, I don't -- excuse me, I didn't mean to say that I accepted the doctrine. I'm not sure that it is inappropriate. Maybe in the murder case, it would be, I don't know. But I'm not sure it's inappropriate to call the man before the grand jury and give him a chance to explain even though he is the primary defendant, but I say it is a very different question from the question we have here and we have much stronger case here than we would have in that case. The -- the function of the grand jury is an investigative arm of -- of the Administration of Justice is well known to this Court and I'm not going to, at this hour, go into it. I will say that as recently as the Costello case, this Court has explained the -- the importance of not imposing any unnecessary limitations upon grand jury following their investigatory processes where they will. I may say that it's not -- it's not at all unusual that a grand jury actually stands as a protection for a person who is accused against the -- against the accusers. And it's -- by no means a -- a decision that is only in favor of the of -- in favor of the Government to say that a grand jury should have the -- the privilege of -- of carrying its inquiry where it willed and giving a man who is accused if they doesn't claim his privilege, the right of --
Felix Frankfurter: I don't think that argument can carry you very far Mr. Davis because I'm sure you know the first place has to be taken care of by a rule that if a man wants to appeal, he should be allowed to do so. But in the second place, unless, prosecuted, they had much changed their minds or their attitudes since I knew about it, that's at firsthand, and on the whole, they refused to give people who want to go before the grand jury to prove themselves innocent, a chance to go as often as they let come.
John F . Davis: Except that the grand jury may, of course, and on occasion, does take the matter into his own hands and insist on calling someone before it for an explanation.
Felix Frankfurter: The grand jury is a very responsive and the rest of the prosecutors before me.
John F . Davis: By enlarge, that is true but I -- I suggest to the Court that the function of a grand jury -- the independent function of a grand jury is an important function and that limitation is on -- on its activity should be imposed with -- with great care.
Felix Frankfurter: If the -- is the argument one of constitutionality or desirable procedure in administration of criminal justice in the federal courts which --
John F . Davis: Well, I -- I think it's phrased in terms of -- of constitutionality but that depends upon whether the Fifth Amendment can be construed to be a protection against being asked the questions rather than a protection against being required to answer questions. And there are cases where they use that language. The Fifth Amendment doesn't say it's improper to ask things. It only says that you've got a right to refuse to answer them. If -- if the Fifth Amendment should be carried further and say that it's -- it's improper to ask them, then you would have a constitutional question here.
Felix Frankfurter: What's even is if you don't make it a constitutional limitation, it might be made a procedure of limitation.
John F . Davis: That is right. That -- that is really the -- the -- I think the crux of -- of the argument in this case but they are both elements of it. I will touch for just a minute on the last question in this phrase and again, it's quoted at page 6 of our brief.
Earl Warren: Well, Mr. Davis, before you get away from that, I assume that -- that the Government didn't know that this man was to be a defendant and that they called him as they would in any other witness that he did claim his privilege as he did here. Would that fact -- the fact that they didn't know he was going to be a defendant make any difference in -- in whether they could use that against him as to his credibility on the trial?
John F . Davis: Well, I think -- I think not, Your Honor. That gets to the question of -- the question we had this morning, which before the Court as to whether it's proper to cross-examine him with respect to his (Voice Overlap) --
Earl Warren: That's right, yes.
John F . Davis: And our position with respect to that is that when he takes the stand in the trial, whatever privileges he had before, obviously, no comment can be made on it if he doesn't take the stand. I mean this Court is long held. You can draw no inference and you can't make any comment on a failure of a -- of a defendant to take a stand. But if he takes the stand and submits his explanation of these events to the jury, then our position is that he waives his protection and can be cross-examined even though he was subpoenaed before the grand jury in any -- in any respect.
Earl Warren: Thus, your position doesn't make any difference whether you --
John F . Davis: That's right.
Earl Warren: -- whether the Government brought him there as a prospect to defendant or whether they brought him there merely as a witness.
John F . Davis: That would be our position, although, on the facts of this case, we would say, you didn't have to reach that point, Your Honor.
Harold Burton: And this case, the examination is limited to the questions he answered on the record, does it not? They -- they didn't go beyond that deal.
John F . Davis: That is right.
Harold Burton: So you have a very limited form of the deal.
John F . Davis: That is right.
Felix Frankfurter: Well, this is an -- I'm not sure I understand that because as I understand the -- the use that was made of his failure -- of his claim of privilege before the grand jury, of course, that that fact in -- in and of itself cast doubt upon the trustworthiness of answers he gave to wholly to -- to whatever questions he gave answers to. In other words --
John F . Davis: That it was an inconsistent position when in fact -- yes.
Felix Frankfurter: The fact that he now took the stand and glibly or --
John F . Davis: Yes.
Felix Frankfurter: -- preventatively answered should lead the jury the question whether his answers are truthful because before the grand jury, he wouldn't answer at all.
John F . Davis: At least, it --
Felix Frankfurter: So, I don't think you can quite say that what he was cross-examined on related to questions that you'd answered on is direct.
John F . Davis: Oh, on his direct, I -- I (Voice Overlap) --
Felix Frankfurter: (Voice Overlap) --
John F . Davis: I may -- I may have misunderstood Mr. Justice Burton's question --
Felix Frankfurter: I have.
John F . Davis: -- because these questions were not questions that were asked on direct. They were questions, which they were asked before the grand jury. There were specific questions which were asked before the grand jury. And he had testified, may I say, he had testified on direct on -- on -- maybe we are just far upon this as I -- as I thought. He had testified on direct as to his relations with Grunewald, as to -- as to these claimants. And the qualm of these questions is, did you testify here today so and so. And before the grand jury, did you claim the privilege on this question. I -- I think that my first answer was correct. I --
Felix Frankfurter: I don't think -- you disturb me intellectually I mean. I don't understand this. He couldn't have waived in what he did before the grand jury. Otherwise, you would be here and saying whatever maybe the --
John F . Davis: He -- he waived nothing --
Felix Frankfurter: -- right or wrong. Rogers takes care of the (Inaudible) for the part of their goal, part of the distance in testifying and that point they don't know how to stop the Fifth Amendment. You can't do that.
John F . Davis: There's no -- no question I believe of that.
Felix Frankfurter: But you don't raise -- you don't make that --
John F . Davis: There's no -- there's no way.
Felix Frankfurter: Therefore, the issue is quite clear cut that he did have or recognized and acknowledged and supported -- he didn't make an exercise of his privilege before the grand jury.
John F . Davis: That is right.
Felix Frankfurter: In short, he didn't testify within the given territory.
John F . Davis: That is right.
Felix Frankfurter: On the direct, he was asked questions about which he refused to testify.
John F . Davis: No, on the direct, he was asked questions --
Felix Frankfurter: Questions about which --
John F . Davis: Which --
Felix Frankfurter: -- before the grand jury --
John F . Davis: Oh, yes, that's right. That is right.
Felix Frankfurter: -- he refused to testify. The Government then wants to undercut any belief in the jury of the truthfulness of his answer by saying, well, why didn't you open your mouth before the grand jury.
John F . Davis: That -- that is right, with respect to these specific questions.
Felix Frankfurter: That's right.
John F . Davis: But I think that my answer to Justice Burton was initially correct that these were covered in the direct examination in this trial.
Harold Burton: There -- there could be a more extreme form in his claim. You don't open up everything but you don't do that.
John F . Davis: Yes, but we do not have that. That is right.
William J. Brennan, Jr.: Mr. Davis, I know this is germane to the other point but since he grounded his refusal before the grand jury when he asserted the Fifth on the assertion that he was innocent and that an innocent man as well as the guilty one might -- in oppose with the Fifth Amendment rather than answering questions. Well, I see inconsistency when he was defending his innocence when he took the stand at the trial, wasn't it?
John F . Davis: Well, the inconsistency, Mr. Justice Brennan, is in this, that before the grand jury he said, "This is something I don't want to tell you about. I may be guilty, I may be innocent but I am innocent."
William J. Brennan, Jr.: He didn't say --
John F . Davis: Well, he said, ”I am innocent.” But I still -- this may tend to incriminate me. So what in effect this means is, here is something that I do not want to talk about to disclose to you. Then, the --
William J. Brennan, Jr.: But my trouble is in -- in understanding why -- as I understand it, the Government's theory justifying this cross-examination at the trial is that he had taken an inconsistent position.
John F . Davis: That's right.
William J. Brennan, Jr.: And the earlier position cast an inference on the credibility against the credibility of his testimony at the trial, wasn't it?
John F . Davis: That's right. Not necessarily because he was guilty but because --
William J. Brennan, Jr.: No.
John F . Davis: -- at that time, he felt there was a reason that he didn't want to tell these things. Now, he's (Voice Overlap) --
William J. Brennan, Jr.: Well, I understand that but the reason he gave and what bothers me about it is he said that before the grand jury, “I won't answer these questions because I'm innocent.” Now, he comes to the trial and he says, ”I'm answering these questions before because I'm innocent.”
John F . Davis: That's right.
William J. Brennan, Jr.: Now, where's the inconsistency?
John F . Davis: Well, the inconsistency --
William J. Brennan, Jr.: Both positions would consistently taken and --
John F . Davis: Well, there is --
William J. Brennan, Jr.: -- part of his --
John F . Davis: There is --
William J. Brennan, Jr.: (Voice Overlap)
John F . Davis: -- there is a consistent statement that he was innocent but there is an inconsistent reply and then in one case, he is glad to go ahead. In fact, he is called and he puts himself on as a witness to tell these things. And in the other case, he -- he is silent. He -- he refuses to do it. It's -- now, this may not be because -- and there's no -- and this jury specifically instructed that he may have claimed it on -- in innocence in the first place but it's a different treatment.
William J. Brennan, Jr.: It's a different treatment because the judge made a finding, I assume he had to, a law that there was something inconsistent which in support of an attack upon credibility permitted the cross-examination of that guy.
John F . Davis: Well, it's for the -- it would be for the jury to determine whether the man's explanation as to why he did it in one place and why he did it in the other made a different response.
William J. Brennan, Jr.: Well, now besides for the jury but the questions of the propriety of cross-examination, the admission of evidence before the trial judge in the first instance --
John F . Davis: Yes, that's -- that's right. The trial judge would have to determine that this was in an inconsistent position.
William J. Brennan, Jr.: Well, that's what --
John F . Davis: And then, leave it to the jury to determine whether the inconsistency is -- whether his explanation of his inconsistent action is credible or not.
William J. Brennan, Jr.: Well, my -- my underlying problem may be with Raffel. I'm not sure it isn't but it seems to me, at least, you have an element here that was not present around. You have more than one element not present --
John F . Davis: Well --
William J. Brennan, Jr.: --but you have --
John F . Davis: -- in -- in Raffel too, Your Honor, alone is -- my discussion with Mr. Justice Frankfurter showed, this morning, showed that it wasn't particularly adverted too. But in Raffel too you have a situation where the man --
William J. Brennan, Jr.: He said he didn't take the stand.
John F . Davis: No, but on cross-examination in the second case, he was asked why he didn't take the stand.
William J. Brennan, Jr.: No, but in the first instance in Raffel --
John F . Davis: Oh, that's why (Voice Overlap) --
William J. Brennan, Jr.: -- when he didn't take the stand (Voice Overlap) --
John F . Davis: That's right. There's no explanation at all.
William J. Brennan, Jr.: (Voice Overlap). Here, he -- it opposed the --
John F . Davis: And he explained --
William J. Brennan, Jr.: -- the plea on the ground that he was innocent and he didn't want to answer questions.
John F . Davis: It wasn't quite as definite as that --
William J. Brennan, Jr.: No.
John F . Davis: -- in Raffel, but I -- he said because his attorney had told him he should claim the privilege on that.
Felix Frankfurter: Mr. Davis, I like to put to you another -- the relations to Raffel. I myself could find a difference in this case in Raffel and I could find a difference that would require me not at all to overrule Raffel, but may lead me not to extend Raffel. And I want to put to you on other argument in Raffel's opinion which doesn't commended the opinions of this with terrific force. Namely, the suggestion was made in that opinion that he might as well look at facts in the face that we know there is a pressure on the jury to take it into account for the fellow who doesn't take the witness stand. Now, I say that that's an inadmissible piece of psychological knowledge on the part of the Court, certainly in the line of the Bruno decision in 308 in which we assert the failure to give such a charge can't be excused on the fact that oh, well, it doesn't -- it doesn't -- such jurors anyhow, they privately take it against the fellow. But we can't make such psychological, the dogmatic psychological observation and rest the rule of law.
John F . Davis: This is Court -- it -- it's quite clear that you cannot draw any inference of guilt and --
Felix Frankfurter: But not only that, but you not only can draw any inference of guilt but you must affirmatively tell the jury not to run the assumption that they would try to discipline their minds.
John F . Davis: That is right. And that is what the --
Felix Frankfurter: And in the Raffel case, the contrary assumption was made -- one of the arguments in the case.
John F . Davis: Yes, but I think that is -- may not be pertinent to this situation because there, the question really was whether he was under any compulsion at all to -- to say anything in the first case. Here, we have no such question and he was clearly subpoenaed and he had to claim the privilege. So I'm not --
Felix Frankfurter: Well, I'm not saying this would tell you to -- against you in this case on that suggestion.
John F . Davis: That's right.
Felix Frankfurter: I'm trying to -- it's relevant to a consideration of how far one will take Raffel.
John F . Davis: It -- it really goes to the question of whether he was really under any -- whether there was any inconsistency, whether he was under any obligation when -- in the first case, whether there was any reason why he should have denied it, unless you have a feeling that the defendant in a case who doesn't take the stand is -- is docking. But it doesn't seem as much as though that was an obligation. And therefore, there is less inconsistency between the first position and the second position. In that -- in this case, however, there's no question that he was subpoenaed. And there's no question about --
Felix Frankfurter: Whether he --
John F . Davis: -- whether he had an obligation to respond.
Felix Frankfurter: Well, I don't know what inference you draw from that. I should think it's -- it's weaker than the Raffel situation where he was the master of his own faith. On the first trial, he chose not to be a witness with all the protection, with all the kind of plea of -- of safeguards that the law affords at a trial. He chose not to -- not to appear as a witness in the -- in this case. For those subpoenaed, he has no choice.
John F . Davis: That's right. The question -- the basic question there is one of evidence whether or not there was really any inference. But what I was really discussing with Mr. Justice Brennan is whether these positions are in affect inconsistent. And I am suggesting to you that it's -- there is more inconsistency in this case than there would be in Raffel particularly. If in Raffel we have to put out of our minds the -- the thought that if -- defendant should appear to defend himself or something, it will be -- it will be assumed against him because he doesn't. Then, there is less inconsistency. In the first case, he just didn't -- there wasn't any obligation on him to -- to appear. He just didn't because he didn't think of it, if -- if you please.
Felix Frankfurter: You mean in the first trial?
John F . Davis: In the first trial.
Felix Frankfurter: He didn't think of it.
John F . Davis: Well --
Felix Frankfurter: Do you think --
John F . Davis: -- yes, we can consider --
Felix Frankfurter: -- that is --
John F . Davis: We can consider the fact that -- that the jury would draw any conclusion.
Felix Frankfurter: No, no, no but -- but a defendant certainly --
John F . Davis: I think --
Felix Frankfurter: -- thinks whether he should take the witness stand.
John F . Davis: I think the situations are fairly comparable between a defendant in a case actually than someone who is subpoenaed before a grand jury.
Felix Frankfurter: I read it only this morning in connection with that, the famous case going on in London --
John F . Davis: Yes.
Felix Frankfurter: -- long -- little announcement by counsel and long consideration.
John F . Davis: Yes.
Felix Frankfurter: It doesn't require a murder case for a defendant and his counsel to would be thinking whether he should take the witness stand.
John F . Davis: Of course. Go on.
Speaker: Could I put one question to you?
John F . Davis: Please.
Speaker: This is along the line with your colloquy with Mr. Justice Brennan. Assuming that the question is a permissible question, in other words, that it could have been -- could be asked and the only question is whether it has any tendency to impeach, what about the failure of the judge to his -- and to include in his instructions to the jury, the fact that before the grand jury, this man have said that the reason he was not testifying, the reason he was claiming his privilege was that counsel advised him and on accounts that he personally regarded himself as innocent?
John F . Davis: I think maybe it would be a proper thing -- I'm sure --
Speaker: (Voice Overlap)
John F . Davis: -- it would be a proper thing to make that.
Speaker: Isn't it an essential thing to do?
John F . Davis: Well, I'm not sure. I don't think it's before this -- well, it maybe before this Court. I don't -- and this I haven't checked but I'm not sure that there's any exception to the charge on that particular ground.
Speaker: Well, that's an exclusionary --
John F . Davis: And I don't --
Speaker: -- whether there wasn't --
John F . Davis: I don't know what the answer was.
Speaker: -- or whether there was a request to charge to cover that.
John F . Davis: I'm not sure whether there is or not. I have to check the -- check the request to know and they're in -- they're in the record. I mean there's no -- there's no problem about finding that. I -- I think that -- I don't know that it makes the charge bad. I think that it would be a fairer charge if it were included, whether we are going to say that it must be charged.I don't know. The question of the -- of the jury, the jury had to weigh it. They've heard the evidence as to his reasons and how much the judge has to review the evidence that the jury has heard. I don't -- I don't really know.
Speaker: You mean the -- the fact that he had pleaded, he asserted his innocence was before the jury.
John F . Davis: That was before the jury, yes.
Speaker: But the --
John F . Davis: That was very definitely put before the jury.
Speaker: It might have been obscured when it came to the charge.
John F . Davis: It -- it may have been.
Felix Frankfurter: There is on page 756 Mr. Davis, I respectfully accept Your Honor's reference to the testimonies of Halperin, the cross-examination of Halperin in connection with his grand jury testimony attempted (Inaudible)
John F . Davis: Yes.
Felix Frankfurter: And I respectfully accept to stipulate as Your Honors' language where Your Honors said it would be proper for the Government to interrogate Halperin.
John F . Davis: Yes.
Felix Frankfurter: And I respectfully accept Your Honors' failure so I should think --
John F . Davis: Your Honors' failure, I'm sorry. Does he say failure to --
Felix Frankfurter: The next quote, a little down. I should think enough exceptions were taken.
John F . Davis: Well, I'm not sure that this specific one is. I was wondering what that failure, the -- where -- where you stopped. But this is where we will find out whether --
Felix Frankfurter: Yes.
John F . Davis: -- there was and -- and I haven't -- I haven't done so at -- at the moment.
Felix Frankfurter: Well, the Government wouldn't be sticky about that.
John F . Davis: The last -- the last point I'm going to leave to the brief that I've -- I've -- the instructions to the jury were perfectly clear that they had to find an obstruction of justice and it advice to plead the amendment wasn't sufficient and it was left for the jury on proper instructions, we submit to determine whether the facts submitted, they submitted the facts before them justified the charge. So that -- I think there's -- there's very little we done on that point except to read the charge of the jury and then determine whether there was any evidence to sustain the -- the verdict.